Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2020 was filed before the mailing date of the Non-final rejection on 3/6/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 6/11/2020 have been approved by the examiner.

Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ DIE ATTACHMENT MATERIAL BETWEEN A SEMICONDUCTOR DEVICE AND DIE PAD OF A LEADFRAME ”.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1, 3, 4-6, and 8-11 are rejected under 35 U.S.C. 102b as being clearly anticipated by Sonehara et al. (US2019/0157196).
  	With respect to Claims 1 and 8, Sonehara teaches providing onto a die pad area of a leadframe 100 and an enhancing layer 23 or 24 configured to counter device package delamination.  Removing a portion of the enhancing layer 24 from a portion of the die pad area.  After removing the portion of said enhancing layer 24 from the portion of the die pad area.  Attaching onto the portion of the die pad area a semiconductor die 133 via soft-solder die attach material 134.  Forming a device package by molding package material 136 onto the semiconductor die 133 attached onto the die pad area of the leadframe 140 (see paragraphs 39, 65, 66, and 103-129; Figs. 11A, 11B, 13A, 13B, 14A, 14B, 16A, 16B).
 	With respect to Claim 3, Sonehara teaches the enhancing layer comprises processed silver (see paragraph 39).
 	With respect to Claims 4-6, 10, and 11, Sonehara teaches leadframe 100 is of a first metal material (i.e. made of Cu).  Providing the enhancing layer 23 or 24 onto the die pad area includes forming onto the leadframe 100 layer of a second metal material (i.e. Ag or oxide film) the layer of the second metal material having a first side facing the 
 	With respect to Claim 9, Sonehara teaches the portion of the die pad area of the leadframe has a roughened surface wetted by said soft-solder die attach material (see paragraphs 49, 50, and 59; Fig. 5D).

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2, 13, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sonehara et al. (US2019/0157196) as applied to claim 1 above, and further in view of Stiborek (US 2020/0273720).
 	With respect to Claims 2 and 13, Sonehara discloses the claimed invention except for removing the portion of said enhancing layer from the portion of the die pad area includes laser beam ablating the portion of said enhancing layer.  However, Stiborek discloses an oxide layer removed from a portion of a die pad area using a laser beam ablating the portion of the oxide layer (see paragraph 6; Figs. 6 and 8).  Thus, Sonehara and Stiborek have substantially the same environment of a chip mounted on a lead frame, wherein the chip is encapsulated by a molding material.  Therefore, one skilled in the art before the effective filing date of the claimed invention to incorporate a laser beam ablating process to remove the oxide layer on the lead frame of Sonehara, since the laser beam ablating process would facilitate in removing an oxide layer on the die pad area of the leadframe to improve the bonding connection between the chip and the lead frame as taught by Stiborek.
 	With respect to Claim 14, Sonehara discloses the enhancing layer comprises processed silver (see paragraph 39).
 	With respect to Claims 15-17, Sonehara discloses leadframe 100 is of a first metal material (i.e. made of Cu).  Providing the enhancing layer 23 or 24 onto the die pad area includes forming onto the leadframe 100 layer of a second metal material (i.e. Ag or oxide film) the layer of the second metal material having a first side facing the leadframe 100 and a second side opposite to the first side.  Processing a surface of the second side of said second metal material (see paragraphs 51, 53, and 57).



Allowable Subject Matter
s 7, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of removing the portion of the enhancing layer includes removing all of the enhancing layer from the die pad area in claim 7.
 	All of the die pad area of the leadframe is exempt from the enhancing layer in claim 12.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.













AC/March 6, 2022						 /Alonzo Chambliss/ 									Primary Examiner, Art Unit 2897